Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 4, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145153(38)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  MARKELL VANSLEMBROUCK, a Legally                                                                                    Justices
  Incapacitated Minor, by and through her
  Conservator, ERIC BRAVERMAN,
                Plaintiff-Appellee,
  and                                                               SC: 145153
                                                                    COA: 309680
                                                                    Oakland CC: 2006-074585-NH
  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
  v

  ANDREW JAY HALPERIN, M.D. and
  WILLIAM BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF
  GYNECOLOGY AND OBSTETRICS, P.C.,
            Defendant.

  ____________________________________/


         On order of the Court, the motion for reconsideration of this Court’s December 7,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        VIVIANO, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 4, 2013                       _________________________________________
         d0225                                                                 Clerk